Foster, J.
Tort against the defendant as deputy sheriff for failing to keep property attached on a writ in favor of the plaintiff, a resident of New York.
The question is whether or not that attachment was dissolved, and the defendant thereby released from his legal obligation to safely keep the attached property, by the insolvent- proceedings of the plaintiff’s debtor commenced within four months of the date of the attachment.
Had the plaintiff been a resident of this state there is no doubt but that Ms attachment would have been dissolved by the insolvency proceedings.
Does the fact that the plaintiff was and still is a resident of another state continue the force of the attachment against the assignment in insolvency ?
We think it does not.
By the express provision of § 33, c. 70, R. S'., such assignment relates back, and dissolves all attachments made within four months of the commencement of insolvency proceedings.
No exception is made in favor of attachments of foreign creditors. Nor is there any reason, either upon principle or authority, why there should be any such exception. The purpose and object of the insolvent law is the marshalling of the debtor’s property to secure an equal distribution among his creditors. For tMs very purpose all attachments are dissolved and all lien claims are broken up, unless made and existing at least four months prior to insolvency proceedings.
But it is contended that this provision ought not to extend to and bind this plaintiff, because he is a citizen of another state, and he invokes that provision of the federal and state constitutions which prohibits the state from passing any law impairing the obligation of contracts.
The answer to that proposition is, that it has no application to the case under consideration.
While the obligation of contract, wherever it exists, is always to be protected and sheltered by the broad canopy of the constitution, yet that wMch is purely a matter of process or remedy is to be governed and regulated by the laws of the place where the *445remedy is sought. Nor will the inhibition of the constitution be held to apply where there is a change in the form of the remedy merely, or a modification of it, provided no substantia] right secured by the contract is thereby impaired. N o more can properly be demanded, even by the most liberal construction of constitutional rights bearing upon the obligation of contract, than the remedy existing when and where the contract is made and to be performed. If greater protection is claimed, it certainly can not be by virtue of any obligation of contract. If such protection is to be found it must exist on account of the insolvent law which was in existence at the time the plaintiff’s debt was contracted, and its relation to the parties to that contract.
It is unquestionably trae that state insolvent laws have no extra-territorial force, and can affect only such contracts as are made between citizens of the state in which the law exists. Nor can the legislature of a state, by an insolvent law, suspend or bar the rigid of action on a contract, or discharge a debt, made between one of its citizens and a citizen of another state. “A certificate of discharge will not bar an action brought by a citizen of another state, on a contract made with him.” Cook v. Moffat, 5 How. 295. The authorities are in harmony in support of this doctrine. Fetch v. Bugbee, 48 Maine, 9; Hills v. Carleton, 74 Maine, 159; Baldwin v. Hale, 1 Wall. 223; Guernsey v. Wood, 130 Mass. 503.
But while it is true that the state insolvent law has no control over the debt or contract made with citizens of another state, where they are not parties to proceedings under such law, yet it by no means follows that the law has no control over the property of the insolvent. South Boston Iron Co. v. Boston Locomotive Works, 51 Maine, 590; Grant v. Lyman, 4 Met. 475; Frost v. Ilsley, 54 Maine, 351.
Whether there might not have been a vested right in the plaintiff under the general law of attachment, had his debt been contracted prior to the enactment of the insolvent law, is a question not now before us. The plaintiff’s debt, in the case under consideration, was contracted with the insolvent law in existence at the time. Although a citizen of another state, the law was before his eyes when the debt was made and when the remedy for its *446satisfaction was invoked. He came into this state, sought the lex fori, and attached the property of his debtor. He must be satisfied with the remedy he finds here, — such remedy as the citizens of tins state are obliged to submit to. Neither the comity between states, nor the obligation of .contract, can be invoked in this case to the prejudice of our own citizens. Fox v. Adams, 5 Maine, 245; Chaffee v. Bank, 71 Maine, 524; South Boston Ins. Co. v. Boston Locomotive Works, 51 Maine, 590, 591.
The question here is not whether the certificate of discharge under the insolvent law would be a bar to the plaintiff’s action, or whether such proceeding is incompetent to discharge a debt due a citizen of another state. The plaintiff’s debt was not discharged, nor his action barred, on account of the insolvency proceedings. He recovered judgment against his debtor. But the attachment was dissolved by force of the statute operative upon all who saw fit to contract subsequent to its enactment. The plaintiff has no just ground of complaint because he is placed on the same plane with the citizens of our own state, and in the remedy which he has sought he has justice done him if allowed to enjoy equal privileges with them.
The decision in Grant v. Lyman, 4 Met. 470, 475, is decisive upon the question, involved in the case before us.
“As the attachment was dissolved by operation of law, the officer’s liability to the creditor, at whose suit the attachment was made, is at an end.” Mitchell v. Gooch, 60 Maine, 110, 113; Sprague v. Wheatland, 3 Met. 416; Grant v. Lyman, supra.

Judgment for defendant.

Peters, C. J., Daneorti-i, Libbey, Emery and Haskell, JJ., concurred.